Citation Nr: 1010263	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected gastroesophageal reflux 
disease (GERD).


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
December 1981, and from October 1982 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sleep apnea, to include as secondary 
to service-connected gastroesophageal reflux disease (GERD).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is necessary prior to further 
disposition of the claim.

On August 2009 VA respiratory examination, the examiner 
determined that the Veteran's sleep apnea was less likely 
than not related to his service, but was instead related to 
the Veteran's weight.  In reaching that determination, the 
examiner explained that there was no diagnosis of sleep apnea 
in service or for over twenty years since separating from 
service.  The examiner stated that while the Veteran had 
shown symptoms of sleep problems in service, such as insomnia 
and daily fatigue, those symptoms were not solely 
attributable to sleep apnea.  The examiner found it to be 
significant that the Veteran had gained over 50 pounds since 
his service, explaining that the medical literature clearly 
demonstrated that obesity was a leading cause of sleep apnea 
in men, and concluding that the Veteran's obesity was the 
cause of his sleep apnea.

However, the Veteran also claims that his sleep apnea was 
caused or aggravated by his service-connected GERD.  Service 
medical records reflect that the Veteran had trouble sleeping 
due to epigastric distress.  He would awake at night and not 
be able to return to asleep.  VA treatment records reflect 
ongoing treatment for asthma, GERD, and sleep apnea.  As the 
Veteran contends that his current sleep apnea was caused or 
aggravated by his GERD, the Board finds that a remand for an 
additional examination and opinion addressing the question of 
aggravation is required.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The examiner must review the 
claims file and that review should be 
noted in the examination report.  The 
rationale for all opinions must be 
provided.  The examiner should 
specifically opine as to the following 
question:

Is it as likely as not (50 percent 
probability or greater) that the 
Veteran's sleep apnea was either 
caused or aggravated (permanently 
increased in severity beyond the 
natural progress of the disease) by 
his service-connected GERD? The 
examiner should also comment on 
service medical records reflecting 
trouble sleeping due to epigastric 
distress and the April 2006 opinion 
that the Veteran suffered from sleep 
apnea while in service.

2.  Then, readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


